Citation Nr: 0322766	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  97-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Whether the veteran timely filed an appeal for 
entitlement to service connection for degenerative joint 
disease of the lumbar spine with neuropathy of the left lower 
extremity (hereinafter a low back disability).

3.  Whether the veteran timely filed an appeal for 
entitlement to service connection for sinusitis.

4.  Whether the veteran timely filed an appeal for 
entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine with 
neuropathy of the left upper extremity (hereinafter a neck 
disability). 


REPRESENTATION

Veteran represented by:	The American Legion

 


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968, April 1980 to March 1990, October 1991 to 
September 1992, and October 1992 to September 1994.

This matter arises from an October 1996 RO decision that:  
denied the veteran's claim for a compensable evaluation for 
bilateral hearing loss; denied his claims of service 
connection for a low back disability and sinusitis; and 
assigned a 20 percent evaluation for a neck disability.  
Clearly, the veteran appealed his claim for an increased 
rating for bilateral hearing loss to the Board of Veterans' 
Appeals (Board); and in April 1999, the Board remanded the 
veteran's claim for further development.  The matter of 
whether the veteran properly appealed claims for service 
connection for a low back disability and sinusitis, and for a 
higher initial evaluation for a neck disability will be 
discussed below.

It is noted that the veteran withdrew his request for a video 
conference hearing before the Board via a statement received 
in January 2003.


FINDINGS OF FACT

1.  VA audiometric testing, performed in 1995, 1997, and 
2000, reflects that the veteran's hearing loss disability is 
manifested by a puretone threshold average of between 45 and 
60 decibels in the right ear, and between 45 and 51 decibels 
in the left ear with bilateral speech recognition ranging 
between 84 and 92 percent correct.

2.  By an October 1996 RO decision, the veteran's claims of 
service connection for a low back disability and sinusitis 
were denied; the RO also granted service connection for a 
neck disability and assigned a 20 percent evaluation for 
such.  He was notified of the aforementioned decision in a 
letter dated on October 25, 1996, and apprised of his 
appellate rights.

3.  In November 1996, the RO received the veteran's timely 
notice of disagreement (NOD) to the October 1996 RO decision 
that denied service connection for a low back disability and 
sinusitis.

4.  In January 1997, the veteran was furnished a statement of 
the case (SOC); in June 1997, he was furnished a supplemental 
statement of the case (SSOC); both the SOC and SSOC, in part, 
regarded his claims of service connection for a low back 
disability and sinusitis, and for a higher initial evaluation 
for a neck disability. 

4.  No substantive appeal on the claims of service connection 
for a low back disability and sinusitis was received prior to 
October 25, 1997.

5.  The veteran did not file a timely NOD with respect to the 
assignment of a 20 percent evaluation for a neck disability 
within one year from the date of the letter (October 25, 
1996) notifying him of the October 1996 RO decision. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (as in 
effect prior to, and on and after, June 10, 1999).

2.  The veteran did not enter a timely appeal from the 
October 1996 RO decision that denied service connection for a 
low back disability.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2002).  

3.  The veteran did not enter a timely appeal from the 
October 1996 RO decision that denied service connection for 
sinusitis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202 (2002).  

4.  The veteran did not enter a timely appeal from the 
October 1996 RO decision that assigned an initial evaluation 
of 20 percent for a neck disability.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Increased Rating Claim

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) which became effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the October 1996 
rating decision and of the reasons and bases for the denial 
of his claim.  The Board concludes that the discussions in 
the rating decision, SOC (issued in January 1997), and SSOCs 
(issued in June 1997 and April 2002) and the VCAA letter 
(issued in April 2002) informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this regard, VA has obtained all records which 
were identified by the veteran as bearing on his claim for a 
higher rating.  Additionally, it is notable that the veteran 
was afforded VA examinations in 1995, 1997, and 2000.  VA has 
done everything reasonably possible to assist the veteran.  
The evidence on file is adequate to evaluate his claim for a 
higher rating, and the Board may proceed with appellate 
review of his claim. 

The SOC, SSOCs, and the April 2002 VCAA letter provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
the evidence on file was insufficient to grant a compensable 
evaluation.  The veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85. 

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Despite the revisions, 
the basic method for evaluating hearing loss (discussed 
above) generally remains the same.  The revised regulations 
do, however, include a special method for rating exceptional 
patterns of hearing impairment, as defined by 38 C.F.R. § 
4.86.  Exceptional patterns of hearing impairment exist when 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz 
are each 55 decibels or more, or when the puretone thresholds 
are 30 decibels or less at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz.  38 C.F.R. § 4.86 (as in effect on and 
after June 10, 1999).  

Generally, when there has been a regulatory change the Board 
must consider both the old and the new criteria and apply the 
version most favorable to the appellant.  However, prior to 
the effective date of the new regulations, the veteran's 
claim may only be evaluated under the older criteria.  38 
U.S.C.A. § 5110(g) (West 1991); VA O.G.C. Prec. 3-2000 (April 
10, 2000).  Recently, the U.S. Court of Appeals for the 
Federal Circuit issued a decision which purports to overturn 
the Court's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, ___F.3d.__, No. 03-7032 (Fed Cir. Aug. 25, 2003).  
However, the Board notes that the Federal Circuit's decision 
in Kuzma appears to be limited to actions after the VA has 
completed a decision.

In the instant case, the record shows that the veteran filed 
for an increased rating for bilateral hearing loss in March 
1995. 

A May 1995 VA examination report shows that the veteran 
underwent audiometric testing which revealed he had pure tone 
thresholds of 30, 50, 55, and 45 decibels (for an average of 
45 decibels) in the right ear, and 15, 50, 55, and 60 
decibels in the left ear (for an average of 45 decibels) at 
1000, 2000, 3000, and 4000 Hertz, respectively.  He had 
speech recognition of 92 percent in both ears. 

In a March 1997 statement, an individual identified as a 
Technical Support Supervisor, noted that the veteran was an 
employee of Odyssey Internet Services, Incorporated.  It was 
noted that the veteran's critical duties included assisting 
customers in attempting to connect to the Internet.  It was 
noted that the veteran had extreme difficulty in 
understanding people on the telephone.  It was noted that he 
had difficulty distinguishing between letters such as C, E, 
B, D, G, F, S, and X and numbers such as 50 and 60.  It was 
noted that employees often had to repeat themselves to the 
veteran several times before he understood what they were 
saying.  It was opined that the veteran's hearing condition 
had adversely affected his daily work duties. 

In a March 1997 statement, a private physician indicated that 
the veteran had complained of having gradual hearing loss 
since military service and had difficulty with 
discrimination.  It was noted that audiometric testing 
revealed that he had bilateral sensorineural hearing loss 
with impaired discrimination.  The final diagnosis was 
bilateral acoustic trauma secondary to noise exposure; and it 
was opined that his hearing loss was impairing his capacity 
to work due to decreased discrimination. 

A May 1997 VA audiological examination report shows that the 
veteran had pure tone thresholds of 30, 55, 60, and 60 
decibels (for an average of 51) in the right ear and 15, 50, 
60, and 60 decibels (for an average of 46) in the left ear at 
1000, 2000, 3000, and 4000 Hertz, respectively.  His speech 
recognition score was 88 percent correct, bilaterally, using 
the Maryland CNC word list.  It was opined that the veteran 
had mild to moderately severe sensorineural hearing loss in 
the right ear and a moderate to moderately severe high 
frequency sensorineural hearing loss in the left ear.  
	
A June 2000 VA compensation examination report shows that 
audiometric testing was completed.  His pure tone thresholds 
were 40, 70, 65, and 65 decibels (for an average of 60) in 
the right ear and 20, 55, 65, and 65 in the left ear (for an 
average of 51) at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Speech recognition scores for the Maryland CNC 
word list was 84 percent correct in the right ear and 88 
percent correct in the left ear.  It was opined that he had 
moderate to severe sensorineural hearing loss from 500 to 
4000 Hertz on the right side and moderate to moderately 
severe sensorineural hearing loss on the left side at 1500 
Hertz and above, with normal hearing below 1500 Hertz.   

In sum, medical evidence on file shows that on VA audiometric 
testing in 1995, the veteran had a bilateral average puretone 
decibel loss of 45 with bilateral speech recognition of 92 
percent correct.  This corresponds to a numeric designation 
of "I" in both ears under the old criteria.  See 38 C.F.R. § 
4.87, Table VI.  According to Table VII, 38 C.F.R. § 4.85, a 
noncompensable evaluation is appropriate where the hearing 
acuity is Level I in both ears, as described above.  

On VA examination in 1997, the veteran had a right ear 
average puretone decibel loss of 51, and a left ear average 
puretone decibel loss of 46, and his bilateral speech 
recognition was 88 percent correct.  This corresponds to a 
numeric designation of "II" under the old criteria in both 
ears.  Id.  The combined numeric designations result in a 
rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 
4.85, Table VII.  

On VA examination in 2000, the veteran had a right ear 
average puretone decibel loss of 60, and a left ear average 
puretone decibel loss of 51, and his speech recognition was 
84 percent correct in the right ear and 88 percent correct in 
the left ear.  This corresponds to a numeric designation of 
"III" in the right ear and "II" in the left ear under the 
old criteria.  Id.  The combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII.   

In sum, the Board finds that the most probative evidence on 
file are the VA examination findings of 1995, 1997, and 2000; 
an analysis of these reports reveal that the veteran's 
bilateral hearing loss is noncompensable.

Although the veteran asserts that his hearing loss disability 
warrants a rating in excess of 0 percent, the Board finds 
that the evidence of record preponderates against a rating in 
excess of 0 percent under both the old or new criteria.  See 
Lendenmann, 3 Vet.App. at 349.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 C.F.R. § 4.3.

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  His service-connected hearing loss may well 
cause some impairment in his daily activities, as evinced by 
statements from his employer and a private physician in 1997, 
but there is nothing to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for hearing loss.  In any event, the Board, 
in the first instance, may not assign an extraschedular 
rating.  Floyd v. Brown, 9 Vet. App. 88 (1996).

B.  Timely Appeal 

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. §§ 7104, 
7108.  An appeal to the Board consists of a timely filed NOD 
to the rating decision and, after a SOC is issued, a timely 
filed substantive appeal.  The claimant has one year from the 
date of notification of the rating decision to file a NOD to 
initiate the appeal process.  A SOC is then forwarded by the 
RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the SOC, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the rating decision, if such remaining time 
is greater than 60 days.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302.

A written communication expressing dissatisfaction or 
disagreement with a adjudicative determination and a desire 
to contest the result will constitute a NOD.  38 C.F.R. 
§ 20.201.  Although special wording is not required, the NOD 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Id.  If the agency of original 
jurisdiction gave notice that adjudicative determination were 
made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  Id.  

Low Back Disability and Sinusitis

By an October 1996 RO decision, the veteran's claims of 
service connection for a low back disability and sinusitis 
were denied.  The veteran was notified of this decision in a 
letter dated on October 25, 1996, and he was apprised of his 
appellate rights.  In November 1996, the RO received the 
veteran's timely NOD with the October 1996 RO decision that 
denied his claims of service connection for a low back 
disability and sinusitis.  He was furnished a SOC in January 
1997, and a SSOC in June 1997.  The veteran did not, however, 
complete the final sequential step that would have perfected 
his appeal.  He failed to submit a timely substantive appeal 
to the RO prior to the expiration date.

Inasmuch as the veteran did not submit a substantive appeal 
or any other correspondence that could be construed as a 
valid substantive appeal, following the issuance of the SOC, 
the Board does not have jurisdiction to adjudicate his claims 
and, therefore, they must be dismissed.  38 U.S.C.A. §§ 7104, 
7105, 7108; Roy v. Brown, 5 Vet. App. 554 (1993). 

It is acknowledged that in April 1997 a VA Form 9 was 
received; however, this VA Form 9 regarded other issues.  No 
mention was made of service connection for a low back 
disability or sinusitis.  As such, this April 1997 VA Form 9 
may not serve as a timely substantive appeal with regard to 
his claims of service connection for a low back disability or 
sinusitis.

Neck Disability

It is noted that the RO, in an October 1996 decision, 
assigned a 20 percent rating for a neck disability.  He was 
informed of this decision via a letter dated on October 25, 
1996.  Thereafter, he failed to timely file a NOD.  
Specifically, he failed to file a NOD within one year of the 
October 25, 1996, letter which notified him of the initial 
evaluation.  Despite the lack of a NOD, the veteran was 
furnished a SOC as well as a SSOC in January and June 1997, 
respectively.  Thereafter, there is no expression from the 
veteran that could be reasonably be construed as a NOD.  
Archbold v. Brown, 9 Vet. App. 124 (1996).  It is noted that 
both the SOC and SSOC instructed the veteran that he was to 
file a substantive appeal if he wanted his appeal to be 
perfected.  Given the veteran's failure to timely file a NOD, 
the Board has no alternative but to dismiss his claim. 
 



Back Disability, Sinusitis, and Neck Disability 

In a March 2003 letter, the Board informed the veteran of the 
requirements of a timely appeal, and he was invited to submit 
argument to show that he had indeed timely filed an appeal.  
He did not respond.


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.

The veteran failed to timely appeal a claim of service 
connection for entitlement to service connection for 
degenerative joint disease of the lumbar spine with 
neuropathy of the left lower extremity; the claim is 
dismissed.

The veteran failed to timely appeal a claim of service 
connection for entitlement to service connection for 
sinusitis; the claim is dismissed.

The veteran failed to timely file a notice of disagreement 
for entitlement to an increased rating for degenerative disc 
disorder of the cervical spine with neuropathy of the left 
upper extremity; the claim is dismissed.


REMAND

In February 2003, the veteran specifically related that he 
was disagreeing with the RO's denial of his claim of service 
connection for colon cancer.  The Board notes that he has not 
yet been furnished with an initial statement of the case; as 
such, appropriate action must be taken.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran a 
statement of the case with respect to the 
claim for service connection for colon 
cancer.  The cover letter should inform 
him of his appellate rights, including 
the need to submit a timely substantive 
appeal in order to perfect his appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



